Citation Nr: 0008490	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  96-49 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for senile dementia 
with depressive features, claimed as secondary to a service-
connected residuals of shell fragment wound to the occipital 
scalp.

2.  Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant; F.D., M.S. and L.R.


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel 


REMAND

The veteran had active duty from May 1951 to February 1954.

This appeal arises from an March 1996, Department of Veterans 
Affairs Regional Office (VARO), San Juan, Puerto Rico rating 
decision, which denied service connection for a nervous 
condition claimed as secondary to his service-connected shell 
fragment wound of the occipital scalp, and denied entitlement 
to service connection for post traumatic stress disorder.

The Board notes that the veteran, through his custodian, 
indicated that he desired a hearing before a Traveling Member 
of the Board of Veterans' Appeals in correspondence dated in 
March 2000.

Accordingly, the case is REMANDED for the following:

The veteran should be scheduled for the 
requested Travel Board hearing.  He 
should be notified of the date, time and 
location of the hearing through his 
custodian, and a copy of the notification 
should be placed in the claims folder.

Pending completion of the foregoing, the Board intimates no 
opinion as to the outcome of this claim, and no further 
action is required of the veteran until he is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



